UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-7162



In Re:    MILTON LEROY LAWRENCE,

                                                           Petitioner.




         On Petition for Writ of Mandamus. (5:06-hc-02131-BO)


Submitted:    November 15, 2007         Decided:     November 26, 2007


Before WILLIAMS, Chief Judge, and MOTZ and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Milton Leroy Lawrence, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Milton Leroy Lawrence petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his motion

for reconsideration of the district court’s order dismissing his

petition under 28 U.S.C. § 2254 (2000).     He seeks an order from

this court directing the district court to act.   Our review of the

docket sheet reveals that the district court has denied Lawrence’s

motion for reconsideration.     Accordingly, because the district

court has recently decided Lawrence’s case, we deny the mandamus

petition as moot.   We grant leave to proceed in forma pauperis.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                    PETITION DENIED




                               - 2 -